Name: Commission Regulation (EEC) No 1956/91 of 21 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 4028/86 as regards measures to encourage the creation of joint enterprises
 Type: Regulation
 Subject Matter: European construction;  trade policy;  fisheries;  cooperation policy
 Date Published: nan

 8 . 7 . 91 Official Journal of the European Communities No L 181 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1956/91 of 21 June 1991 laying down detailed rules (or the application of Council Regulation (EEC) No 4028/86 as regards measures to encourage the creation of joint enterprises THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028 /86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector ('), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 21c and 2 Id thereof, Whereas Article 21b of Regulation (EEC) No 4028/86 provides for the grant of financial aid for joint enterprise projects relating to fishing vessels to be transferred to third countries ; mation permitting verification that the expenditure meets the requirements of Regulation (EEC) No 4028/86 ; Whereas applications are to be lodged through the competent authorities of the Member States, which must examine them in order to formulate an opinion for the attention of the Commission ; Whereas the Commission must have the information needed to take a decision on the merits on such applications ; Whereas this Regulation should be restricted to laying down the detailed rules for payment of the Community assistance referred to in Article 21c (2) of Regulation (EEC) No 4028/86 where such aid consists of a subsidy, it being understood that the detailed rules for the other forms of aid will be adopted horizontally for the application of both Article 21c and Article 43 of that Regulation ; Whereas the purpose of measures to encourage the creation of joint enterprises is to stimulate initiatives of this type throughout the Community fishing industry; whereas it is therefore essential that Member States be informed of the results obtained by the said joint enter ­ prises ; Whereas, in order that proper checks may be made, Member States must keep at the Commission's disposal, for three years following the final payment, the documents on which the aid calculations were based ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry, Whereas applications for Community assistance must contain information enabling the Commission to take a decision thereon and must be submitted in standardized form ; Whereas it is necessary to guarantee supplies to the Community as a primary consideration and to build up stable and durable cooperation between the Community and the third countries with which it maintains fisheries relations ; Whereas it is necessary to guarantee that joint enterprise projects cofinanced by the Community offer a good prospect of being implemented in order to ensure that the favourable decisions taken by the Commission represent effective expenditure ; Whereas payment applications to the Commission by the Member State(s) concerned must contain certain infor ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The joint enterprise projects referred to in Article 21b ( 1 ) of Regulation (EEC) No 4028/86, as amended, O OJ No L 376, 31 . 12 . 1986. (2) OJ No L 380, 31 . 12 . 1990. No L 181 /2 Official Journal of the European Communities 8 . 7.91 submitted to the Commission through the Member State(s) concerned, must contain the particulars specified in Annex I and must be presented in the form shown in that Annex. 2 . Part A of Annex I is to be submitted to the Commission in duplicate. Part B of Annex I is to be kept by the competent authorities of the Member State concerned. 3 . The Member State shall examine the information given in part B of Annex I and shall inform the Commission of its opinion under point 1 of Annex I, part A. At the same time, the Member State shall specify the criteria which it applies for the selection of projects and the grant of its financial contribution as provided for in point 9 of part A of Annex I. 4. The projects referred to in paragraph 1 shall be entered in the Commission's records on the day of their receipt by the Commission. (a) projects must concern third countries offering satis ­ factory guarantees for Community investments and having important fisheries resources which are of interest for the Community market ; (b) projects must involve vessels conducting their fishing activities in Community waters on certain heavily exploited internal . fisheries resources or in non-Community waters in which access to resources is difficult. 2. In the base of projects not fulfilling the conditions laid down in paragraph 1 , the Commission may give preference to projects which provide for a majority shareholding in the joint enterprise by several Community shipowners. 3 . The Member State concerned shall specify under point 8 of part A of Annex I the priority categories into which the project falls . 4 . The Member State concerned must ensure that projects forwarded to the Commission offer good prospect of execution. Article 4 1 . Applications for payment shall be made to the Commission through the Member State (s) concerned. They must contain the particulars specified in Annex II and be presented in the form shown in that Annex. 2 . Part A of Annex II is to be submitted to the Commission in duplicate. Part B of Annex II is to be kept by the competent authorities of the Member State concerned. 3 . The Member State shall examine the information given in part B of Annex II and shall inform the Commission of its opinion under point 1 of part A of Annex II. 4. The Member State shall certify that the information contained in the applications referred to in paragraph 1 is accurate . Article 2 1 . To qualify for the financial aid referred to in Article 21c of Regulation (EEC) No 4028/86 :  the project referred to in Article 1 must be entered in the Commission's records by the Member State within six months after the date of registration by the competent authorities ;  the joint enterprise must not be set up until after the registration date of the aid request by the competent authorities of the Member State. 2 . The preceding paragraph is applicable to projects registered in Member States from 1 January 1991 . 3 . The vessels involved in the joint enterprise must be in operation at the time when the aid application is submitted, registered at a Community fishing port and listed in the Community register of fishing vessels . 4 . The vessels involved in the joint enterprise must be registered in a third country within one year from notifi ­ cation of the Commission's decision referred to in Article 21d of Regulation (EEC) No 4028/86. Article 3 1 . Community aid shall not be paid until the joint enterprise has been created in the third country concerned and the transferred vessels have been defini ­ tively removed from the Community register of fishing vessels within the meaning of Regulation (EEC) No 163/89 and registered at a port in the third country in which the joint enterprise is based. 2 . Without prejudice to the conditions referred to in paragraph 1 , where Community aid consists partly or fully of a capital subsidy, an initial payment of not more than 80% of the total amount of the subsidy may be Article 3 1 . For the purposes of granting Community aid to joint enterprise projects, priority shall be given to projects which fulfil the following conditions : 8 . 7 . 91 Official Journal of the European Communities No L 181 /3 made. The payment application for the balance of the subsidy must be accompanied by the first periodic progress report on the activity of the joint enterprise. This payment application must not be submitted earlier than 12 months after date of the first payment. 3 . Detailed rules for the payment of Community aid other than capital subsidies shall be adopted in accordance with the procedure laid down in Article 43 of Regulation (EEC) No 4028/86. 2. The periodic report must contain the particulars specified in Annex III and be presented in the form shown in that Annex. Article 7 Member States shall keep at the Commission's disposal, for a period of three years following the payment of the balance of the Community aid, all the documents, or certified copies thereof, used for calculation of the aid provided for in Regulation (EEC) No 4028/86 together with the complete files on the applicants . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Artick 6 1 . The periodic report referred to in Article 21d (3) of Regulation (EEC) No 4028/86 must be sent to the Commission every 12 months for three consecutive years . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1991 . For the Commission Manuel MARlN Vice-President class="page"> 8 . 7. 91 Official Journal of the European Communities No L 181 /5 ANNEX I PART A (To be sent by the Member State to the Commission) Member State : Date of recorded receipt atthe Commission : Project No (To be computed by the Commission) JOINT ENTERPRISE PROJECT (To be completed by Member State in duplicate) In respect of the joint enterprise project submitted by (l) and registered on : / /. (address) : the : (name of competent authority) hereby certifies that : 1 . The Member State approves the project. 2 . The project relates to a joint enterprise established by a contractual agreement between the following Community shipowner(s):  name/business name : I  name/business name : :  name/business name : and the following partner(s) in the third country :  name/business name and nationality (*): ,i  name/business name and nationality (*) :  name/business name and nationality (*) : with a view to the catching and processing  marketing o of the fishery resources of the following third country : No L 181 /6 Official Journal of the European Communities 8 . 7. 91 3 . The joint enterprise project involves : (4) vessel(s) registered at a port located in the Community and flying the flag of Member State,  representing for each vessel  representing for each vessel  representing for each vessel gross registered tonnes and gross registered tonnes and gross registered tonnes and years old (*) years old (s) years old (s) 4 . The project is submitted to the Commission with a view to qualifying for a premium per vessel of ('). (a) ECU (b) ECU (c) ECU the total amount being : ECU 5. The national financial contribution will be granted by the competent authorities, the total amount being : ECU i.e. % of the Community aid . 6. The national financial contribution (7) will, if necessary, be adjusted so that the amount actually paid falls within the limits set in Article 21c (3) of Council Regulation (EEC) No 4028/86 (*). 7 . The project is submitted to the Member State by (') YES STO  the shipowner(s) concerted  a producer's organization  a fishing cooperative  another body (specify) 8 . The project fulfils the following conditions :  it concerns a third country offering satisfactory guarantees for Community investments and has important fisheries resources which are of interest for the Community market (*) NOYES  it involves vessels conducting their fishing activites in Community waters on certain heavily exploited internal fisheries resources or in nnn.rnmmiinitv waters in which access to resources is difficult ^ YES NO  it provides for a majority holding in the joint enterprises by several Community shipowners (') YES NO 8 . 7 . 91 Official Journal of the European Communities No L 181 /7 9. The selection criteria for this project and for the grant of its financial contribution were as follows (10): 10 . The general description of the project is summarized in the attached Annex (") 11 . The public authority/body responsible for transmission of supporting documents is : Contact department : : Telephone number: Responsible official : Telex : Date : Signature : Stamp *) Give the name or business name of the European shipowner with final responsibility for the cost of the project and the registration date of the Member State. ') State the nationality of die natural/legal person(s). ') Delete as appropriate. 4) Insert the number of vessels. ') State the age of the vessel on the date on which the aid application is lodged with the competent national authority. *) See Annex VII to Regulation (EEC) No 4028/86 as amended by Regulation (EEC) No 3944/90 (OJ No L 380, 31 . 12 . 1990). ') 'National financial contribution' includes all financial assistance granted from government funds or those of other public bodies. (  ) See Regulation (EEC) No 3944/90 amending Regulation (EEC) No 4028/86 (OJ No L 380, 31 . 12 . 1990, p. 1 ). (') Tick the appropriate box. (* °) (Important) Specify the prospects for completion of the project, the criteria, indicating the assessment of each criterion and if the applicants have alreadyreceived Community financial aid for a joint enterprise . (") Specify the name and registration number of the vessel(s), the previous activity of die vessel(s) concerned, the need for redeployment of the vessel(s) from the current fishing zone ana the objectives for the species to be caught and the priority supply of the Community market. Also specify the type(s) or financing requested by die recipient (subsidies and/or interest-rate reductions). ' class="page"> 8 . 7 . 91 Official Journal of the European Communities No L 181 /9 PART B JOINT ENTERPRISE PROJECT (To be sent by the applicant to the Member State) Member State : Date of recorded receipt atthe Commission : Project No (To be completed by the Commission) APPLICATION FOR COMMUNITY AID (To be completed by the applicant in duplicate, typewritten or in block capitals, for each project) 1 . Project for a joint enterprise between the following Community shipowner(s) :  name/business name :  name/business name :  name/business name : and the following partner(s) in the third country :  name/business name and nationality :  name/business name and nationality :  name/business name and nationality :  with a view to the catching and processing marketing C) of the fishery resources of the following third countries (2) : representing for each vessel gross registered tonnes and years old (J)  representing for each vessel gross registered tonnes and years old (J)  representing for each vessel gross registered tonnes and years old (s) registered at a Community port and flying the flag of a Community country. No L 181 / 10 Official Journal of the European Communities 8 . 7 . 91 The date envisaged for the creation of the joint enterprise is o Envisaged participation in the capital of the joint enterprise amounts for the Community shipowner(s), to : % for the partner(s) in the third country, to : %. 2 . Where applicable, Community aid may take the form of (s) :  a capital subsidy (') YES NO  a reduction in the rate of interest charged on loans granted by national or international finance institutions (*) NOYES  The undersigned hereby inform(s) the Member State of all the following information and undertake(s) to provide at the request of the Commission any further information that it may require for its assessment of the project's eligibility for Community aid .  The undersigned declare(s) that he/they has/have taken note of Council Regulation (EEC) No 4028/86 (7) and Commission Regulation (EEC) No 1956/91 (') and undertake(s) to comply with all relevant provisions thereof. Done on at . Name and signature of the applicant(s) (') Delete as appropriate. , (') Indicate the waters under the sovereignty and/or jurisdiction of the third country concerned on a nautical chart enclosed with the application. (5) State the age of the vessel on the date on which the Community aid application is lodged with the competent national authority. (*) Very important : the joint enterprise must be created after the date of registration of the project by the Member State. This date constitutes a reference date for the admissibility of the project. (') Detailed rules for the payment of Community aid other than capital subsidies will be adopted in accordance with the procedure laid down in Article 43 of Regulation (EEC) No 4028/86. (') Tick the appropriate box. (') OJ No L 376, 31 . 12. 1986. (') OJN0LI8I , 8.7. 1991 , p. 1 . 8 . 7 . 91 Official Journal of the European Communities No L 181 / 11 1 . PARTICULARS OF APPLICANTS) o 1.1 Applicant (2)  Name or business name :  Street and number or post office box (J):  Postal code and locality :  Telephone No : Telex :  Main activity of applicant :  Legal form :  Date of establishment (companies only) : 1.2 Producers' organization, cooperative or other body representing applicant (4)  Business name :  Street and number or post office box :  Postal code and locality:  Telephone No : Telex :  Contact official :  Legal form : 1.3 Applicant's bank or other agency through which payments may be made  Name or business name :  Branch or subsidiary office :  Street and number or post office box :  Postal code and locality :  Applicant's account number (*): 1.4 Has the applicant or any of the applicants already received Community aid for the creation of a joint enterprise ? YES NO If yes, give the name of the applicant and the number and year of the project as shown on the decision granting aid ; &gt; ) Project No : Project No : (under Regulation : (under Regulation : (') If additional information or supporting documents are enclosed, tick the box next to the heading, enter the heading number on the document and enclose the documents in heading order. (J) The applicant is the Community shipowner with final responsability for the cost of the project. If there is more than one applicant, enter all surnames and first names in decreasing oder of responsibility. (J) (Very important) Give one address only, even if there is more than one applicant. (4) If the applicant deems it necessary to name a representative, the latter shall be held to be empowered to receive and convey communications in connection with the examination of the project. (5) (Very important) If there are a number of applicants, give the number of a single account opened in their names. No L 181 / 12 Official Journal of the European Communities 8 . 7/ 91 2. PARTICULARS OF JOINT ENTERPRISE IMPORTANT The applicant/applicants is/are reminded that, for a joint enterprise to benefit from a premium within the meaning of Regulation (EEC) No 4028/86 as amended by Regulation (EEC) No 3944/90, the enterprise must, in particular : -7- concern vessel(s) measuring more than 12 metres between perpendiculars, which are technically suited to the fishing operations planned, have been in operation for more than five years, fly the flag of a Member State, are registered in a Community port and are to be transferred definitively to the third country concerned under the joint enterprise. However, a minimum activity of five years shall not be required in the case of vessels registered in a Community port at 1 January 1991 ;  be intended to engage in the exploitation and, where applicable, value-added processing of fishery recources falling within the control or sovereignty of the third country concerned ;  envisage supplying the Community market by priority;  be based on a contractual agreement to found a joint enterprise. 2.1 Legal aspects 1 . Enclose a copy of the letter(s) of intent to create the joint enterprise . 2 . Describe as exactly as possible the legal terms and conditions envisaged. 3 . Where Community aid is granted, enclose with the first payment application a copy of the contractual agreement creating the joint enterprise . 2.2 Technical and commercial aspects  In addition to giving the information requested on the following pages, briefly describe the scope of the operations to be undertaken by the joint enterprise .  Enclose a copy of any feasibility study carried out. 8 . 7. 91 Official Journal of the European Communities No L 181 / 13 3. PARTICULARS OF OPERATIONS OF THE JOINT ENTERPRISE 3.1 Operation(s) planned The following operations are to be undertaken by the joint enterprise : YES NO  fishing :  processing of catches taken by the vessel(s) fitted out by the joint enterprise :  marketing of catches taken or products processed within the framework of the joint enterprises : Remarks : 3.2 Fishing zones *.2.1 Geographical definition Enter the code for the main zone of activity (') and enclose a copy of the nautical chart covering the zone, if necessary suitably marked by the applicant : Note The Commission grants aids towards joint enterprise projects only if they relate to the exploitation and, where applicable, value-added processing of the fishery resources of waters falling within the sovereignty and/or jurisdiction of the third country concerned by the joint enterprise. 3.2.2 Access to fishing zone(s ) Important Describe the position as regards access to the fishing zone(s), taking account of the requirements of Regulation (EEC) No 4028/86, and in particular Articles 21a and 21b thereof. No L 181 /14 Official Journal of the European Communities 8 . 7. 91 If fishing authorizations are required for operations within the framework of the joint enterprise, the present applicant(s): res NO  certifies/certify that these authorizations have been issued, enclose(s) herewith of the supporting documents (2) :  certifies/certify that these authorizations will be issued, enclose(s) . herewith copies of the supporting documents and undertake(s) to furnish with the first payment application a copy at the legal auth ­ orizations (2) : 3.3 Fishing operations and intended catches Fishing zone 0 Species to be caught I Name of vessel Name 0 Intended catches (in tonnes) Intended landing port Remarks : (') To identify the maritime regions, give the name used by the competent national and/or international authorities. (l) Tick the appropriate box. (J) To indicate the maritime regions, give the name laid down by the competent national and/or international authorities . (&lt;) Indicate the species* common names with their scientific names in brackets. Please underline the principal species. 8 . 7 . 91 Official Journal of the European Communities No L 181 / 15 4. PARTICULARS OF VESSEL(S) (To be completed for each vessel fitted out by the joint enterprises) 4.1 Identification of vessel  Name of vessel (in block letters) : .  Call sign :  Registration number :  Port of registration :  Customary port of operations :  Type of vessel (ISSCFV code): .... 4.2 Main technical particulars  Length (between perpendiculars) : ,  Gross tonnage ( .) (') : GRT  Engine power (kW):  Capacity of hold :  Date of commissioning :  Age of vessel : . (2) 4.3 Ownership of the vessel Owner(s) : 4.4 Previous activities of vessel  Usual area of activity (*) :  Most recent area of activity (*) : from to . ./../ ,  Type of fishing generally practised (4):  Fishing gear generally used (s): No L 181 / 16 Official Journal of the European Communities 8 . 7 . 91  Main species caught and average landings during the year preceding the submission of this applicant : Fishing zone 0 Species (') Catch volume (tonnes) Landings (first sale) (tonnes) / V ¢ Remarks : *) Specify the method of calculation used (London Convention/Oslo Convention/other methods). *) State the age of ,the vessel on the date on which the application is lodged with the competent national authority. J) Specify the ICES or NAFO divisions . For other maritime regions, give the names used by the competent national and/or international authorities . 4) Enter the code corresponding to the vessel's principal activity, in accordance with the International Standard Classification of Fishing Vessels (ISSCFV). *) Enter the corresponding code, in accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFG). *) Indicate the species' common names with their scientific names in brackets . Please underline the principal species . 8 . 7 . 91 Official Journal of the European Communities No L 181 / 17 5. GENERAL DESCRIPTION OF THE PROJECT A short report (not more than two pages, even if handwritten) must be attached, containing the following information : 1 . A brief description of the structural situation of the fleet in the area where the vessel(s) has/have been fishing during the past two years, stressing in particular the need to redeploy the vessel(s). 2 . The objectives of the joint enterprise, particularly as regards the species to be caught and the supply of the Community market. class="page"> 8 . 7 . 91 Official Journal of the European Communities No L 181 / 19 ANNEX II PART A (To be sent by the Member State to the Commission) FIRST PAYMENT APPLICATION RELATING TO THE CREATION OF A JOINT ENTERPRISE (To be completed by the Member State in duplicate) Project No 1 In respect of the joint enterprise project submitted by (*): (address) : the (name of authority) : hereby certifies that : 1 . The Member State concerned has given a favourable opinion. 2 . The vessel(s) involved in the joint enterprise has/have been removed from the register of fishing vessels within the meaning of Article 3 of Regulation (EEC) No 163/89 (3): YES NO n 3 . The vessel(s) involved in the joint enterprises has/have been registered at a port in a third country where the joint enterprise is based YES NO O 4. The national financial contribution granted by the competent authorities,- the total amount being : ECU i.e. % of the Community aid . was paid on to account No 5 . The Community financial contribution requested is : a capital subsidy for an amount of ECU i.e. % of the Community subsidy. No L 181 /20 Official Journal of the European Communities 8 . 7 . 91  a reduction in the rate of interest (') charged on loans granted by national or international financial institutions for an amount of ECU i.e. % of the Community aid. 6. The following checks have been carried out in accordance with the procedures previously notified to the Commission :  accounting control on expenditure :  control of eligibility : Date, location, objectives and results : It is confirmed that :  the abovementioned national financial contribution will if necessary be adjusted so that the amount actually paid falls within the limits set by the Community rules, the authority or body responsible for transmission of supporting documents is : Contact department : Responsible official : Telephone : Telex : Date : Signature : Stamp (') Enter the project number given on the acknowledgment sent by the Commission when the aid application was received . (*) Give the name of the principal applicant. (') OJ No L 20, 25 . 1 . 1989, p. 5 . (4) Tick the appropriate box. (5) Applications for interest rate reductions must comply with the detailed rules for the application of Article 43 of Council Regulation (EEC) No 4028/86, adopted in Commission Regulation (EEC) No 1956/91 (OJ No L 181 , 8 . 7. 1991 ). 8 . 7 . 91 Official Journal of the European Communities No L 181 /21 PART B (To be sent by the applicant to the Member State) FIRST PAYMENT APPLICATION (To be completed by the applicant in duplicant, type-written or in block capital) Project No (') Please provide all the information required and enclose copies of all supporting documents concerning :  the contractual agreement creating the joint enterprise, including details of the shareholdings of the partners,  balance sheet of the joint enterprise,  removal of the vessel(s) involved in the joint enterprise from the register of fishing vessels,  registration of the vessel(s) at a port in the third country in which the joint enterprise is based,  granting of the fishing authorizations required for the activities of the joint enterprise concerned, issued by the coastal third country, if such authorizations were not transmitted when the application for Community aid was submitted (Part B of Annex I). The joint enterprise, set up on . between the following Community shipowner(s) :  name/business name : :  name/business name :  name/business name : and the following partner(s) in the third country :  name/business name and nationality :  name/business name and nationality : ; : name/business name and nationality : with the following vessel(s):  name/registration No : GRT : age (J):.  name/registration No : GRT : age O : No L 181 /22 Official Journal of the European Communities 8 . 7. 91  name/registration No : GRT: age (a): is based in the following third country : The undersigned :  declare(s) that he/they has/have taken note of Council Regulation (EEC) No 4028/86 (J), and in particular Articles 21a to 21d thereof and of Commission Regulation (EEC) No 1956/91 (4);  declare(s) on his/their honour that the information given in this document and the Annex thereto is accurate. Done at . ./. ./ (date) Name and signature of applicant(s) O Enter the project number shown on the acknowledgment sent by the Commission when the aid application was made. ( ») State the age of the vessel on the date on which the application was lodged with the competent national authority. (5) As amended by Council Regulation (EEC) No 3944/90 (OJ No L 380, 31 . 12 . 1990). (4) OJ No L 181 , 8 . 7. 1991 , p. 1 . 8 . 7 . 91 Official Journal of the European Communities No L 181/23 ANNEX III PART A (To be sent by the Member State to the Commission) APPLICATION FOR PAYMENT OF THE BALANCE OF THE COMMUNITY AID RELATING TO THE CREATION OF A JOINT ENTERPRISE (To be completed by the Member State in duplicate) Project No (l) In respect of the joint enterprise project submitted by (2): (address): the (name of authority) : hereby certifies that : 1 . The Member State concerned has given a favourable opinion. 2 . The activities of the joint enterprise are being carried out in accordance with the requirements of Regulation (EEC) No 4028/86, and in particular Articles 21a to 21d thereof, and with the information contained in the first periodic report (enclosed) (}): YES NO If no specified the type of variation : 3 . The Community financial contribution requested is : ECU i.e. . . % of the Community subsidy; and confirms that : the public authority or body responsible for transmission of supporting documents is : Contact department : f Telephone No : Responsible official : Telex : Date : Signature : .... Stamp (') Enter the project number given on the aknowledgment sent by the Commission when the aid application was received . (2) Give the name of the principal applicant. (') Tick the appropriate box. No L 181 /24 Official Journal of the European Communities 8 . 7 . 91 PART B (To be sent by the applicant to the Member State) APPLICATION FOR PAYMENT OF THE BALANCE OF THE COMMUNITY AID (To be completed by the applicant in duplicate, typewritten or in block capitals) Project No (l) The joint enterprise set up on ../../ between the following Community shipowner(s) :  name/business name :  name/business name : .  name/business name : and the following partner(s) in the third country:  name/business name and nationality :  name/business name and nationality :  name/business name and nationality : with the following vessel(s):  name/registration No : GRT: age (2):  name/registration No : GRT: age (2): ¢  name/registration No : GRT: . age (2) : is progressing as specified in the first periodic report on activities (enclosed), having resulted in the exploitation and, where applicable, value-added processing of the fishery resources of the following third country : The undersigned :  undertake(s) to present to the Commission the second and third periodic reports as provided for in Article 6 of Regulation (EEC) No 1956/91 O ;  declare(s) on his/their honour that the information given in this document and the Annexes thereto is accurate . Done at /.. / (date) Name and signature of applicant(s) (') Enter the project number shown on the acknowledgment sent by the Commission when the aid application was made. (2) State the age of the vessel on the date on which the application was lodged with the competent national authority. (5) OJ No L 181 , 8 . 7 . 1991 , p. 1 . 8 . 7 . 91 Official Journal of the European Communities No L 181 /25 ANNEX IV PERIODIC REPORT ON ACTIVITIES OF THE JOINT ENTERPRISE ( ¢) (To be completed by the applicant in duplicate, typewritten or in block capitals) Project No (2) This document concerns (*) : 1 . the first periodic report for the period . ./. ./ - toN . ./. ./ 2 . the second periodic report for the period to i.e. 12 months after the date on which the first periodic report was submitted to the Commission ; 3 . the third periodic report for the period ../../ to i.e. 12 months after the date on which the second periodic report was submitted to the Commission. The joint enterprise set up on ../../ between the following Community shipowner(s) :  name/business name :  name/business name :  name/business name : and the following partner(s) in the third country :  name/business name and nationality :  name/business name and nationality :  name/business name and nationality : with the following vessel(s):  name/registration No : GRT : age (4):  name/registration No : GRT : age (4)=  name/registration No : GRT: age (4)= which have been removed from the Community register of fishing vessels and registered at the port of the third country under the No L 181 /26 Official Journal of the European Communities 8 . 7 . 91  name/registration No :  name/registration No :  name/registration No : on (date(s)): has resulted in the exploitation and, where applicable, value-added processing of the fishery resources of the third country and is progressing as specified in this periodic report on activities .  The undersigned declare(s) that he/they has/have taken note of Council Regulation (EEC) No 4028/86 (s), and in particular Articles 21a to 21 d thereof, and of Commission Regulation (EEC) No 1956/91 ('),  The undersigned declare(s) on his/their honour that information given in this document and the Annexes thereto is accurate . Done at Name and signature of applicant(s)(date) ') (Important) The first report on activities must be enclosed with the payment application for the balance of Community aid . *) Enter the project number shown on the acknowledgment sent by the Commission when the aid application was made . 3) Tick the appropriate box. ') State the age of the vessel on the date on which the application for Community aid was lodged with the competent national authority. s) As amended by Council Regulation (EEC) No 3944/90 (OJ No L 380, 31 . 12 . 1990). ') OJ No L 181 , 8 . 7 . 1991 , p. 1 . 8 . 7 . 91 Official Journal of the European Communities No L 181 /27 PERIODIC REPORT ON THE ACTIVITIES OF THE JOINT ENTERPRISE Report No Project No C) C) 1 . Report on the activities of the joint enterprise  Please enclose copies of the profit and loss and operating accounts for all activities undertaken during the period covered by each periodic report.  Provide a detailed report on how the joint enterprise has operated in the period covered by each periodic report, paying particular attention to the extent to which the aims of the enterprise have been achieved, particularly as regards the priority supply of the Community market.  Outline the long-term potential and aims of the joint enterprise . Technical report on fishing operations  Summarize the terms of access to fisheries resources and the fishing conditions.  Using the information given in the various official documents required for fishing and landing/transhipment operations, copies of which must be enclosed, please complete the following summary tables : 2. SUMMARY TABLES Report No ( ) Period to (3) A. Fishing operations and catches (a) Name and registration number of the vessel (b) Common name of the species caught (c) Scientific name Fishing zone(d) Fishing gear used (e) Catches (tonnes) A Commercial species Secondary species Total catch : (a) To be completed for each vessel fitted out by the joint enterprise. (b) The name and registration number of the vessel must be the same as those shown on the first payment application (Annex II). (^ Underline target species. (d) Geographical limits as shown on the nautical chart .enclosed herewith . (e) Insert the code letters used in the International Standard Statistical Classification of Fishing Gear (ISSCFG) (*) Liveweight. No L 181 /28 Official Journal of the European Communities 8 . 7 . 91 B. Landings/transhipments (a) Name and registration number of vessel (b) Name of species Presentation of products o Real weight (kg) ( 1 ) Price per kg (in national currency) (2) Total value of landings (in national currency) (3) - (2) x ( 1) Destination of landings Type of final processing (d) Consumer market(s) (country) V ' (a) To be completed for each vessel fitted out by the joint enterprise . (b) The name and registration number of the vessel must be the same as those shown in the first payment application (Annex II). (c) Follow the instructions concerning the European Communities landing/transhipment declarations : GUT for gutting, HEAD for heading, FILLET for filleting, WHOLE for whole fish. (d) State whether the products will be consumed in the fresh or processed state and, in the latter case, in what form (frozen/deep-frozen/ preserved/prepared/smoked/salted/dried/oil/meal/other). (') Enter the figures 1 , 2 or 3 to indicate whether the information concerns the first, second or third periodic report. (*) Enter the project number shown on the acknowledgment sent by the Commission when the aid application was made. (*) Indicate the period corresponding to each periodic report of activites.